Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application has a prior filed provisional application filed on 10/4/2019
Response to Amendment
Claims 1 and 11 are amended. Claims 1-20 are presented for examination. 
Response to Arguments
Applicant arguments filed on 11/22/2022 have been reviewed. Following are the response: 

Applicant arguments are persuasive in light of amendments, hence the rejection under 35 U.S.C. 102(a)(2) as being anticipated by Chen ( CN 110413704)  is withdrawn. However, upon further consideration a new ground(s) of rejection been given over Chen ( CN 110413704)  and further in view of  Zonghan ( A Comprehensive Survey on Graph Neural Networks) and further in view of Aleksandar ( Deep Gaussian Embedding Of Graphs: Unsupervised Inductive Learning Via Ranking) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11-13 and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Chen ( CN 110413704)  and further in view of  Zonghan ( A Comprehensive Survey on Graph Neural Networks) and further in view of Aleksandar ( Deep Gaussian Embedding Of Graphs: Unsupervised Inductive Learning Via Ranking) 

Regarding claim 1, Chen  teaches a s method for performing a knowledge graph task ( question answering, Abstract, Page 1) , comprising: aligning multiple knowledge graphs ( two knowledge base to be aligned, Abstract, ) , comprising: updating entity representations based on representations of neighboring entities within each knowledge graph ( weighted neighbor information, Step 1-Step 6; iterative matching, Page 3, Page 11 ) ; updating entity representations based on representations of entities from different knowledge graphs ( relationship with other knowledge of set M, Step 1-Step 6, Page 6-Page 7) ; and learning machine learning model parameters to align the multiple knowledge graphs, based on the updated entity representations ( neural network, Claim 3) ; performing a knowledge graph task using the aligned multiple knowledge graphs ( output matching entity, Claim 1, question answering system, Background )  
Chen does not explicitly teaches different knowledge graphs using message expressed as: 
                        
                            U
                            j
                            →
                            i
                            =
                             
                            
                                
                                    ∑
                                    
                                        j
                                        ∈
                                        N
                                    
                                
                                
                                    
                                        
                                            α
                                        
                                        
                                            i
                                            j
                                        
                                    
                                    W
                                    
                                        
                                            h
                                        
                                        
                                            j
                                        
                                        
                                            (
                                            t
                                            )
                                        
                                    
                                
                            
                        
                    where i and i are nodes from different knowledge graphs, ai is a parameter based on an activation function, W is a trainable parameter, and h(') represents Gaussian embeddings
However Zonghan teaches different knowledge graphs using message expressed as: 
                        
                            U
                            j
                            →
                            i
                            =
                             
                            
                                
                                    ∑
                                    
                                        j
                                        ∈
                                        N
                                    
                                
                                
                                    
                                        
                                            α
                                        
                                        
                                            i
                                            j
                                        
                                    
                                    W
                                    
                                        
                                            h
                                        
                                        
                                            j
                                        
                                        
                                            (
                                            t
                                            )
                                        
                                    
                                
                            
                        
                    where i and i are nodes from different knowledge graphs, ai is a parameter based on an activation function, W is a trainable parameter, and h(') represents embeddings ( refer to equations:  (21) - 25)  and associated text on Under B. Spatial-based ConvGNNs) 
It would have been obvious having the teachings of Chen to further include the concept of Zonghan before effective filing date since the way Zonghan does message passing performs the multi-head attention to increase the model’s expressive capability
Chen modified by Zonghan does not explicitly teaches gaussian embedding 
However Aleksander  teaches gaussian embedding ( embedding using gaussian distribution, Page 1-2, Under Introduction ) 
It would have been obvious having the teachings of Chen and Zonghan to further include the concept of Aleksandar before effective filing date since gaussian embedding since it can efficiently learn versatile node embeddings on large scale (attributed) graphs that show strong performance on tasks such as link prediction and node classification and can capture uncertainty (Page 1-2, Under Introduction , Aleksandar) 

Regarding claim 2, Aleksandar as above in claim 1,  teaches wherein each entity representation is expressed as an uncertainty, including a mean and a covariance value ( mean and covariance, Under 4 Embedding Evaluation) 

Regarding claim 3, Chen modified by Liu as above in claim 1, teaches wherein learning the machine learning model parameters includes minimizing a loss function that has a structural component and a seed component ( claim 1 and Page 6, Chen )  

Regarding claim 9, Chen as above in claim 1, teaches, wherein the knowledge graph task includes a natural language processing task (question answering system, Page 2) 

Regarding claim 10, Chen as above in claim 9 teaches, wherein the knowledge graph task includes a question-answering task ( question answering, Abstract, Page 2) 

Regarding claim 11, arguments analogous to claim 1, are applicable. 
Regarding claim 12, arguments analogous to claim 2, are applicable. 
Regarding claim 13, arguments analogous to claim 3, are applicable. 
Regarding claim 19, arguments analogous to claim 9, are applicable. 
Regarding claim 20, arguments analogous to claim 10, are applicable. 

Claims 4-5 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Chen ( CN 110413704)  and further in view of Zonghan ( A Comprehensive Survey on Graph Neural Networks) and further in view of Aleksandar ( Deep Gaussian Embedding Of Graphs: Unsupervised Inductive Learning Via Ranking)  and further in view of Liu ( CN 107480191)  

Regarding claim 4, Chen mentions knowledge graph is aligned ( Fig 2-3; since the knowledge graph are aligned the structure will be preserved) but does not explicitly teaches  and wherein the structural component maintains an internal structure of each knowledge graph during learning
However Liu teaches the structural component maintains an internal structure of each knowledge graph during learning  ( the third knowledge does not increase by alignments, Abstract, Page 4) 
Chen has a base concept of aligning multiple knowledge graphs, assigning weights based on the adjacent entities, forming entity pairs based on entities from multiple knowledge graphs. Chen mentions the question answering system and the concept of output matching entity, Chen and Liu has almost the similar way to aligning the knowledge model and based on Liu teachings it would have been obvious before effective filing date that Chen’s model maintains the structure so the invention has good practicability ( Abstract) 
Regarding claim 5, Chen teaches seed entity is matched, hence the alignment will be maintained, Page 6, but  does not explicitly mentions  teaches wherein the seed component maintains seed alignments during learning 
However Liu teaches wherein the seed component maintains seed alignments during learning ( aligned input seed entity set, Abstract, page 4) 
Chen has a base concept of aligning multiple knowledge graphs, assigning weights based on the adjacent entities, forming entity pairs based on entities from multiple knowledge graphs. Chen mentions the question answering system and the concept of output matching entity, Chen and Liu has almost the similar way to aligning the knowledge model and based on Liu teachings it would have been obvious before effective filing date that Chen’s model maintains the structure so the invention has good practicability ( Abstract) 

Regarding claim 14, arguments analogous to claim 4, are applicable. 
Regarding claim 15, arguments analogous to claim 5, are applicable. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ( CN 110413704) and further in view of Zonghan ( A Comprehensive Survey on Graph Neural Networks) and further in view of Aleksandar ( Deep Gaussian Embedding Of Graphs: Unsupervised Inductive Learning Via Ranking)   and further in view of Liu ( CN 107480191)  and further in view of Wong ( US Pub:  20190332963 ) 
Regarding claim 6, Chen modified by Liu as above in claim 5, teaches wherein maintaining seed alignments includes minimizing a distance between known entities in a set of training data and related entities of the multiple knowledge graphs ( minimize the overall loss; seed alignment and knowledge graph, Page 3, Chen; seed alignment and minimizing overall loss, Page 2, Liu) 
Chen modified by Liu does not explicitly teaches the loss function is sing a Kullback-Leibler divergence
However Wong teaches the loss function is sing a Kullback-Leibler divergence ( it minimizes the Kullback-Leibler divergence between the two distributions with respect to the locations of the points in the map; wherein the distribution is the entity pdf, Para 0153) 
It would have been obvious having the concept of Chen and Liu to further include the teachings of Wong before effective filing date since KL divergence is a known method for minimizing the loss which is taught by Chen and Liu to obtain the predictable result of aligning the graphs. 

Regarding claim 16, arguments analogous to claim 6, are applicable. 

Claims 7 and 17 and are rejected under 35 U.S.C. 103 as being unpatentable over Chen ( CN 110413704) and further in view of Zonghan ( A Comprehensive Survey on Graph Neural Networks) and further in view of Aleksandar ( Deep Gaussian Embedding Of Graphs: Unsupervised Inductive Learning Via Ranking)  and further in view of Liu ( CN 107480191)  and further in view of Ding ( US Pub: 20200012733) 
Regarding claim 7, Chen modified by Liu as above in claim 1, does not explicitly  teaches  wherein updating entity representations based on representations of neighboring entities within each knowledge graph includes aggregating entity representations from node neighbors within each knowledge graph, and wherein updating entity representations based on representations of entities from different knowledge graphs includes a weighted sum of node representations from different graphs 
However Ding teaches wherein updating entity representations based on representations of neighboring entities within each knowledge graph includes aggregating entity representations from node neighbors within each knowledge graph, and wherein updating entity representations based on representations of entities from different knowledge graphs includes a weighted sum of node representations from different graphs ( for each of the plurality of knowledge graphs: clustering the entities into a plurality of knowledge domains using semantic distances determined between the entities and a threshold on the semantic distances; identifying a strength of each of the relationships between adjacent ones of the entities in the knowledge graph; creating a plurality of knowledge chains from a plurality of node pairs in the knowledge graph, including generating a minimum spanning tree using the strength of each of the relationships between the adjacent entities in the knowledge graph; pruning a plurality of the edges from the knowledge chain using a threshold on weights corresponding to the edges; defining a first knowledge index for each of the knowledge chains; defining a second knowledge index for each of the knowledge domains; and defining a third knowledge index for the knowledge graph as a harmonic mean of a sum of the first knowledge indexes and a sum of the second knowledge indexes; and selecting the knowledge graph from among the plurality of knowledge graphs using the third knowledge index, wherein at least the portion of the knowledge graph selected is loaded into the memory, Claim 6, Fig 4-Fig 6, Para 0080) 
It would have been obvious having the concept of Chen to further include the teachings of Ding before effective filing date to generate improved answers 

Regarding claim 17, arguments analogous to claim 7, are applicable. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ( CN 110413704) and further in view of Zonghan ( A Comprehensive Survey on Graph Neural Networks) and further in view of Aleksandar ( Deep Gaussian Embedding Of Graphs: Unsupervised Inductive Learning Via Ranking)  and  further in view of Wang ( Cross-lingual Knowledge Graph Alignment via Graph Convolutional Networks) 

Regarding claim 8, Chen as above in claim 1, does not explicitly teaches wherein the multiple knowledge graphs are in different respective languages
However  Wang teaches wherein the multiple knowledge graphs are in different respective languages ( aligning real multilingual KGs, Abstract) 

It would have been obvious having the concept of Chen to further include the teachings of Wang to have different knowledge graph as different language since contain structured knowledge of entities in several distinct languages, and they are useful resources for cross-lingual AI and NLP applications ( Abstract, Wang) 
Regarding claim 18, arguments analogous to claim 8, are applicable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674